Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Eric
Korman (“Executive”) and Ticketmaster Entertainment, Inc., a Delaware
corporation (the “Company”), as of the 27th day of July, 2009 (the “Effective
Date”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of April 10, 2006, (the “Prior Employment Agreement”);

 

WHEREAS, the Company desires to establish its right to the services of Executive
for a period beginning on the Effective Date, in the capacity described below,
on the terms and conditions hereinafter set forth, and Executive is willing to
accept such employment on such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.                             EMPLOYMENT.  During the Term (as defined below),
the Company shall employ Executive, and Executive shall be employed, as
Executive Vice President of the Company and President of Ticketmaster.  During
Executive’s employment with the Company, Executive shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Executive’s
position and shall render such services on the terms set forth herein. 
Executive shall have the duties, responsibilities and authority commensurate
with these positions and such other duties, responsibilities and authority as
set forth herein and as reasonably assigned by the Reporting Officer (as defined
below).  During Executive’s employment with the Company, Executive shall report
directly to the Chief Executive Officer of the Company, or, in the event the
proposed merger (the “Merger”) contemplated by the Agreement and Plan of Merger,
among the Company, Live Nation, Inc. and Merger Sub is consummated after which
there is not a Chief Executive Officer of the Company, directly to the Chief
Executive Officer and/or the Executive Chairman of the ultimate parent company
of the Company or its successor (each, the “Reporting Officer”) as determined by
the Company.  Executive agrees to devote all of Executive’s working time,
attention and efforts to the Company and to perform the duties of Executive’s
position in accordance with the Company’s policies of which Executive is aware
as in effect from time to time.

 

Notwithstanding anything to the contrary herein, Executive may (i) serve as a
director or member of a committee or organization involving no actual or
potential conflict of interest with the Company and its subsidiaries and
affiliates; (ii) deliver lectures and fulfill speaking engagements; (iii) engage
in charitable and community activities; and (iv) invest his personal assets in
such form or manner that will not violate this Agreement or require services on
the part of Executive in the operation or affairs of the companies in which
those investments are made; provided the activities described in clauses (i),
(ii), (iii) or (iv) do not materially affect or interfere with the performance
of Executive’s duties and obligations to the Company or conflict with such
policies as may be adopted from time to time by the Company or the Board of
Directors of the Company (the “Board”).  Executive’s principal place of
employment shall be the Company’s offices located in the County of Los Angeles,
CA.

 

2A.                             TERM.  The term of this Agreement (the “Term”)
shall begin on the Effective Date and shall end on the third (3rd) anniversary
of the Effective Date subject to earlier termination in accordance with the
provisions of Section 1 of the Standard Terms and Conditions attached hereto. 
Notwithstanding the termination of the Term, certain terms and conditions herein
may specify a greater period of effectiveness.

 

3A.                             COMPENSATION.

 


(A)                                 BASE SALARY.  EFFECTIVE JULY 17TH AND DURING
THE TERM, EXECUTIVE SHALL BE PAID AN ANNUAL BASE SALARY OF $750,000 (THE “BASE
SALARY”), PAYABLE IN EQUAL BIWEEKLY INSTALLMENTS (OR, IF DIFFERENT, IN
ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE AS IN EFFECT FROM TIME TO TIME).

 

--------------------------------------------------------------------------------


 


FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM “BASE SALARY” SHALL REFER TO THE
BASE SALARY AS IN EFFECT FROM TIME TO TIME.  EXECUTIVE SHALL ALSO BE PAID
RETROACTIVE SALARY IN AN AMOUNT EQUAL TO $220,961.47 NOT LATER THAN THIRTY (30)
DAYS FOLLOWING THE EFFECTIVE DATE, SUBJECT TO APPLICABLE WITHHOLDINGS.


 


(B)                                BONUS.  COMMENCING AS OF THE EFFECTIVE DATE
AND CONTINUING THROUGH THE TERM, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE
DISCRETIONARY ANNUAL BONUSES, WITH A TARGET ANNUAL BONUS OF 100% OF BASE SALARY.


 


(C)                             GRANT OF STOCK OPTIONS.  ON APRIL 29, 2009,
EXECUTIVE WAS GRANTED AN OPTION TO ACQUIRE 300,000 SHARES OF COMMON STOCK OF THE
COMPANY (“COMPANY COMMON STOCK”) AT A PER SHARE EXERCISE PRICE OF $5.33, WHICH
WAS EQUAL TO THE FAIR MARKET VALUE (AS DEFINED IN THE TICKETMASTER 2008 STOCK
AND ANNUAL INCENTIVE PLAN (THE “COMPANY INCENTIVE PLAN”)) OF THE COMPANY COMMON
STOCK ON THE DATE OF GRANT (THE “OPTION AWARD”).  THE OPTION AWARD SHALL VEST
ANNUALLY IN EQUAL INSTALLMENTS OVER FOUR YEARS (EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT) AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE COMPANY
INCENTIVE PLAN AND THIS AGREEMENT.


 


(D)                            ADDITIONAL EQUITY AWARDS.  EXECUTIVE SHALL BE
ELIGIBLE FOR ANNUAL EQUITY AWARDS DURING THE TERM AT THE DISCRETION OF THE
REPORTING OFFICER AND THE BOARD (OR AN APPROPRIATE COMMITTEE THEREOF).


 

(e)                             BENEFITS.  Commencing on the Effective Date and
continuing during the Term through the date of termination of Executive’s
employment with the Company for any reason, Executive shall be entitled to
participate in any welfare, health, life insurance, pension, perquisite and
fringe benefit programs as may be adopted from time to time by the Company on
the same basis as provided to similarly situated Executives of the Company. 
Without limiting the generality of the foregoing, Executive shall be entitled to
the following benefits:

 


(I)                                    REIMBURSEMENT FOR BUSINESS EXPENSES. 
DURING THE TERM, THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL REASONABLE,
NECESSARY AND DOCUMENTED EXPENSES INCURRED BY EXECUTIVE IN PERFORMING
EXECUTIVE’S DUTIES FOR THE COMPANY, ON THE SAME BASIS AS SIMILARLY SITUATED
EXECUTIVES AND IN ACCORDANCE WITH THE COMPANY’S POLICIES AS IN EFFECT FROM TIME
TO TIME.


 


(II)                                 VACATION.  DURING THE TERM, EXECUTIVE SHALL
BE ENTITLED TO PAID VACATION EACH YEAR, IN ACCORDANCE WITH THE PLANS, POLICIES,
PROGRAMS AND PRACTICES OF THE COMPANY APPLICABLE TO SIMILARLY SITUATED
EXECUTIVES OF THE COMPANY GENERALLY.


 

4A.                             NOTICES.  All notices and other communications
under this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested, or by hand delivery, or
by overnight delivery by a nationally recognized carrier, in each case to the
applicable address set forth below, and any such notice is deemed effectively
given when received by the recipient (or if receipt is refused by the recipient,
when so refused):

 

If to the Company:

 

Ticketmaster Entertainment, Inc.

 

 

8800 Sunset Boulevard

 

 

West Hollywood, CA 90069

 

 

Attention: General Counsel

 

 

 

If to the Executive:

 

Eric Korman

 

 

822 North Norman Place

 

 

Los Angles, CA 90049

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Andrew Gaines

 

 

Weil, Gotshal & Manges

 

 

767 Fifth Avenue

 

 

New York, NY 10153

 

2

--------------------------------------------------------------------------------


 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.                             GOVERNING LAW; JURISDICTION.  This Agreement and
the legal relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of California without reference to its principles of conflicts of laws. 
Any dispute between the parties hereto arising out of or related to this
Agreement will be heard and determined before an appropriate federal court
located in the State of California in Los Angeles County, or, if not
maintainable therein, then in an appropriate California state court located in
Los Angeles County, and each party hereto submits itself and its property to the
exclusive jurisdiction of the foregoing courts with respect to such disputes.

 

Each party hereto (i) agrees that service of process may be made by mailing a
copy of any relevant document to the address of the party set forth above,
(ii) waives to the fullest extent permitted by law any objection which it may
now or hereafter have to the courts referred to above on the grounds of
inconvenient forum or otherwise as regards any dispute between the parties
hereto arising out of or related to this Agreement, (iii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
laying of venue in the courts referred to above as regards any dispute between
the parties hereto arising out of or related to this Agreement, and (iv) agrees
that a judgment or order of any court referred to above in connection with any
dispute between the parties hereto arising out of or related to this Agreement
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction.

 

6A.                             COUNTERPARTS.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

7A.                             STANDARD TERMS AND CONDITIONS.  Executive
expressly understands and acknowledges that the Standard Terms and Conditions
attached hereto are incorporated herein by reference, deemed a part of this
Agreement and are binding and enforceable provisions of this Agreement. 
References to “this Agreement” or the use of the term “hereof” shall refer to
this Agreement and the Standard Terms and Conditions attached hereto, taken as a
whole.

 

8A.                             SECTION 409A COMPLIANCE.

 

(a)                                  To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A of the Internal Revenue Code, as amended, and the rules and
regulations issued thereunder (“Section 409A”) (it being understood that certain
compensation arrangements under this Agreement are intended not to be subject to
Section 409A).   It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A.  This Agreement shall be construed and interpreted consistent with
that intent.  If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved; provided,
however, that any resulting renegotiated terms shall result in no additional
cost to the Company.  In no event shall the Company be required to pay Executive
any “gross-up” or other payment with respect to any taxes or penalties imposed
under Section 409A with respect to any benefit paid to Executive under this
Agreement.  Executive acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

(b)                                 With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, all such payments shall be made on or before the last
day of calendar year following the calendar year in which the expense occurred. 
Such reimbursement obligations pursuant to this Agreement are not subject to
liquidation or exchange for

 

3

--------------------------------------------------------------------------------


 

another benefit and the amount of such benefits that Executive receives in one
taxable year shall not affect the amount of such benefits that Executive
receives in any other taxable year.

 

(c)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute
non-qualified deferred compensation subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

 

(d)                                 Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(e)                                  If under this Agreement, an amount is paid
in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement as of the date first set forth above.

 

 

TICKETMASTER ENTERTAINMENT, INC.

 

 

 

 

 

/s/ CHRIS RILEY

 

By: CHRIS RILEY

 

Title: SVP

 

 

 

 

 

/S/ ERIC KORMAN

 

ERIC KORMAN

 

4

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 


1.                                       TERMINATION OF EXECUTIVE’S EMPLOYMENT.


 


(A)                                 DEATH.  IN THE EVENT EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY REASON OF EXECUTIVE’S DEATH, THE COMPANY SHALL PAY EXECUTIVE’S
DESIGNATED BENEFICIARY OR BENEFICIARIES, WITHIN THIRTY (30) DAYS OF EXECUTIVE’S
DEATH IN A LUMP SUM IN CASH, (I) EXECUTIVE’S BASE SALARY THROUGH THE END OF THE
MONTH IN WHICH DEATH OCCURS, AND (II) ANY OTHER ACCRUED OBLIGATIONS (AS DEFINED
IN SECTION 1(F) BELOW) (WITHOUT DUPLICATION OF ANY AMOUNT PAYABLE PURSUANT TO
CLAUSE (I)).


 


(B)                                DISABILITY.  EXECUTIVE’S EMPLOYMENT MAY BE
TERMINATED BY THE COMPANY FOR DISABILITY (AS DEFINED BELOW) IF: (I) AS A RESULT
OF EXECUTIVE’S MEDICALLY-DETERMINED INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS
(“DISABILITY”), EXECUTIVE IS UNABLE TO PERFORM SUBSTANTIALLY THE DUTIES
PERTAINING TO HIS EMPLOYMENT WITH OR WITHOUT REASONABLE ACCOMMODATION FOR A
PERIOD OF SIX (6) CONSECUTIVE MONTHS AND, (II) AFTER THIRTY (30) DAYS WRITTEN
NOTICE IS PROVIDED TO EXECUTIVE BY THE COMPANY (IN ACCORDANCE WITH SECTION 4A
HEREOF), EXECUTIVE CONTINUES TO BE UNABLE TO PERFORM SUBSTANTIALLY SUCH DUTIES. 
DURING ANY PERIOD PRIOR TO SUCH TERMINATION DURING WHICH EXECUTIVE IS UNABLE TO
PERFORM SUBSTANTIALLY SUCH DUTIES DUE TO DISABILITY, THE COMPANY SHALL CONTINUE
TO PAY EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT AT THE COMMENCEMENT OF SUCH
PERIOD OF DISABILITY, OFFSET BY ANY AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY
DISABILITY INSURANCE PLAN OR POLICY PROVIDED BY THE COMPANY, AND THE COMPANY
SHALL CONTINUE TO PROVIDE ALL OTHER BENEFITS TO EXECUTIVE HEREUNDER.  UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO DISABILITY, THE COMPANY SHALL PAY
EXECUTIVE WITHIN THIRTY (30) DAYS OF SUCH TERMINATION (Y) EXECUTIVE’S BASE
SALARY THROUGH THE END OF THE MONTH IN WHICH TERMINATION OCCURS IN A LUMP SUM IN
CASH, OFFSET BY ANY AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY DISABILITY INSURANCE
PLAN OR POLICY PROVIDED BY THE COMPANY; AND (Z) ANY OTHER ACCRUED OBLIGATIONS
(WITHOUT DUPLICATION OF ANY AMOUNT PAYABLE PURSUANT TO CLAUSE (Y)).


 


(C)                                 TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE (AS DEFINED
BELOW) ONLY BY WRITTEN NOTICE TO EXECUTIVE AND PURSUANT TO THE TERMS OF THIS
SECTION 1(C).  UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY FOR
CAUSE, OR BY EXECUTIVE WITHOUT GOOD REASON, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION HEREUNDER, EXCEPT FOR THE PAYMENT OF ANY ACCRUED OBLIGATIONS, WHICH
SHALL BE PAID WITHIN THIRTY (30) DAYS OF SUCH TERMINATION.


 


AS USED HEREIN, “CAUSE” SHALL CONSIST ONLY OF:  (I) THE PLEA OF GUILTY OR NOLO
CONTENDERE TO, OR CONVICTION FOR, THE COMMISSION OF A FELONY OFFENSE BY
EXECUTIVE; PROVIDED, HOWEVER, THAT AFTER INDICTMENT, THE COMPANY MAY SUSPEND
EXECUTIVE FROM THE RENDITION OF SERVICES, BUT WITHOUT LIMITING OR MODIFYING IN
ANY OTHER WAY THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, FURTHER,
THAT EXECUTIVE’S EMPLOYMENT SHALL BE IMMEDIATELY REINSTATED IF THE INDICTMENT IS
DISMISSED OR OTHERWISE DROPPED AND THERE ARE NOT OTHERWISE GROUNDS TO TERMINATE
EXECUTIVE’S EMPLOYMENT FOR CAUSE; (II) A MATERIAL BREACH BY EXECUTIVE OF ANY OF
THE MATERIAL COVENANTS MADE BY EXECUTIVE IN SECTION 2 HEREOF THAT CAUSES
MATERIAL HARM TO THE COMPANY; PROVIDED, HOWEVER, THAT IN THE EVENT SUCH MATERIAL
BREACH AND MATERIAL HARM ARE CURABLE, EXECUTIVE SHALL HAVE FAILED TO REMEDY SUCH
MATERIAL BREACH AND CURED SUCH MATERIAL HARM WITHIN TEN (10) BUSINESS DAYS AFTER
WRITTEN DEMAND FOR CURE BY THE COMPANY HAS BEEN DELIVERED TO EXECUTIVE, WHICH
DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE COMPANY BELIEVES THAT
EXECUTIVE HAS MATERIALLY BREACHED ANY OF THE MATERIAL COVENANTS MADE BY
EXECUTIVE IN SECTION 2 HEREOF AND THE NATURE OF THE RESULTING HARM; (III) THE
WILLFUL OR GROSS NEGLECT BY EXECUTIVE OF THE MATERIAL DUTIES REQUIRED BY THIS
AGREEMENT FOLLOWING RECEIPT OF WRITTEN NOTICE FROM THE REPORTING OFFICER WHICH
SPECIFICALLY IDENTIFIES THE NATURE OF SUCH WILLFUL OR GROSS NEGLECT AND A
REASONABLE OPPORTUNITY TO CURE OF NO LESS THAN TEN (10) BUSINESS DAYS AFTER
EXECUTIVE HAS RECEIVED SUCH WRITTEN NOTICE, AND (IV) A MATERIAL BREACH BY
EXECUTIVE OF A FIDUCIARY DUTY OWED TO THE COMPANY, OR A WILLFUL AND MATERIAL
VIOLATION BY EXECUTIVE OF ANY COMPANY POLICY PERTAINING TO ETHICS OR CONFLICTS
OF INTEREST, BUT IN EACH CASE ONLY IF THE REPORTING OFFICER DETERMINES, IN THE
REPORTING OFFICER’S GOOD FAITH DISCRETION, THAT SUCH MATERIAL BREACH OR
VIOLATION UNDERMINES THE REPORTING OFFICER’S CONFIDENCE IN EXECUTIVE’S FITNESS
TO CONTINUE IN EXECUTIVE’S POSITION, TAKING INTO ACCOUNT ANY REMEDIAL ACTION
TAKEN BY EXECUTIVE.


 


5

--------------------------------------------------------------------------------



 


(D)                                TERMINATION BY THE COMPANY OTHER THAN FOR
DEATH, DISABILITY OR CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.


 


(I)                                    CONSEQUENCE OF A QUALIFYING TERMINATION. 
THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE, AND EXECUTIVE
MAY TERMINATE HIS EMPLOYMENT FOR GOOD REASON, ONLY BY PROVIDING WRITTEN NOTICE
TO THE OTHER PARTY AND PURSUANT TO THE TERMS OF THIS SECTION 1(D).  IF
EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED BY THE COMPANY AT ANY TIME DURING
THE TIME PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON THE EXPIRATION OF
THE TERM FOR ANY REASON OTHER THAN EXECUTIVE’S DEATH, DISABILITY OR CAUSE, OR IF
EXECUTIVE TERMINATES HIS EMPLOYMENT HEREUNDER AT ANY TIME DURING SUCH TIME
PERIOD FOR GOOD REASON (ANY SUCH TERMINATION, A “QUALIFYING TERMINATION”), THEN:


 


(A)     COMMENCING ON THE COMPANY’S FIRST REGULAR PAYROLL DATE AFTER THE
SIXTIETH (60TH) DAY FOLLOWING THE DATE OF THE QUALIFYING TERMINATION, THE
COMPANY SHALL CONTINUE TO PAY EXECUTIVE THE BASE SALARY IN ACCORDANCE WITH THE
COMPANY’S REGULAR PAYROLL PRACTICE FOR A PERIOD OF EIGHTEEN (18) MONTHS
FOLLOWING THE DATE OF THE QUALIFYING TERMINATION AT THE RATE IN EFFECT
IMMEDIATELY PRIOR TO THE QUALIFYING TERMINATION;


 


(B)     THE COMPANY SHALL PAY EXECUTIVE WITHIN THIRTY (30) DAYS OF THE DATE OF
THE QUALIFYING TERMINATION IN A LUMP SUM IN CASH ANY ACCRUED OBLIGATIONS;


 


(C)     ANY PORTION OF THE OPTION AWARD THAT IS OUTSTANDING AND UNVESTED AT THE
DATE OF SUCH QUALIFYING TERMINATION SHALL VEST IN FULL AS OF THE DATE OF THE
QUALIFYING TERMINATION AND THE OPTION AWARD SHALL REMAIN EXERCISABLE FOR THE
LESSER OF (X) 18 MONTHS FOLLOWING SUCH QUALIFYING TERMINATION, OR (Y) THE
SCHEDULED EXPIRATION DATE OF THE OPTION AWARD; AND


 

(D)     the Company shall pay Executive, if earned, a pro rata annual bonus
based on actual performance during the year in which the Qualifying Termination
occurred and based on the number of days of Executive’s employment during such
year relative to 365 days, payable at such time as annual bonuses are paid to
Company employees generally.

 

(iii)                              Section 409A.  If any payment, compensation
or other benefit provided to the Executive in connection with his employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payment,
compensation or benefits shall be paid or provided before the day that is six
(6) months plus one (1) day after the date of Executive’s termination of
employment or Executive’s earlier death (the “New Payment Date”).  The aggregate
of any payments that otherwise would have been paid to the Executive during the
period between the date of termination and the New Payment Date shall be paid to
the Executive in a lump sum on such New Payment Date.  Thereafter, any payments
that remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

(iv)                             “Good Reason” Defined.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (A) a change of more than 25 miles in
the geographic location at which Executive is required by the Reporting Officer
to permanently perform his services; (B) a material or significant diminishment
by the Company of Executive’s duties, responsibilities or operational authority
from those set forth in Section 1A above;  (C) Executive is required to report
to someone other than the Reporting Officer; or (D) the Company materially
breaches any material term or condition of this Agreement; provided that in no
event shall Executive’s resignation be for “Good Reason” unless (x) Executive
provides the Company with written notice thereof within ninety (90) days after
Executive has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) if the circumstance or
event is curable, the Company fails to correct the circumstance or event so
identified within twenty (20) days after the receipt of such notice, and
(z) Executive resigns within twenty (20) days after the expiration of the
Company’s cure period referred to in clause (y) above.

 

6

--------------------------------------------------------------------------------


 


(V)                                EXECUTION OF RELEASE AND COMPLIANCE WITH
RESTRICTIVE COVENANTS.  THE PAYMENT TO EXECUTIVE OF THE SEVERANCE BENEFITS
DESCRIBED IN THIS SECTION 1(D) (INCLUDING ANY ACCELERATED VESTING, BUT EXCLUDING
ACCRUED OBLIGATIONS WHICH SHALL BE PAID IN ACCORDANCE WITH SECTION 1(D)(I)(B))
SHALL BE SUBJECT TO EXECUTIVE’S EXECUTION AND NON-REVOCATION OF A GENERAL
RELEASE OF THE COMPANY AND ITS AFFILIATES, IN THE FORM ATTACHED HERETO AS
EXHIBIT A, WITHIN 60 DAYS OF THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT,
AND EXECUTIVE’S COMPLIANCE WITH THE RESTRICTIVE COVENANTS SET FORTH IN SECTION 2
HEREOF (OTHER THAN ANY NON-COMPLIANCE THAT IS IMMATERIAL OR DOES NOT RESULT IN
MATERIAL HARM TO THE COMPANY OR ITS AFFILIATES, AND, IF CURABLE, IS CURED BY
EXECUTIVE PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE COMPANY). 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE SEVERANCE BENEFITS DESCRIBED IN THIS
SECTION 1(D) CONSTITUTE GOOD AND VALUABLE CONSIDERATION FOR SUCH RELEASE.


 

(e)                             OFFSET.  If Executive obtains other employment
(whether or not comparable and whether or not in the same geographic location)
during the Severance Period, the amount of any Base Salary payments otherwise
owing to Executive pursuant to Section 1(d)(i)(A) above during the Severance
Period shall be reduced only by the amount of cash compensation earned by
Executive from such other employment during the Severance Period.  For the
avoidance of doubt, the foregoing right of offset shall not apply with respect
to any stock options, restricted stock or other equity incentives, benefits or
expense reimbursements, received by Executive from such other employment during
the Severance Period.  For purposes of this Section 1(e), Executive shall have
an obligation to inform the Company regarding Executive’s employment status
following termination and during the Severance Period.

 


(F)                               ACCRUED OBLIGATIONS.  AS USED IN THIS
AGREEMENT, “ACCRUED OBLIGATIONS” SHALL MEAN THE SUM OF (I) ANY PORTION OF
EXECUTIVE’S ACCRUED BUT UNPAID BASE SALARY THROUGH THE DATE OF DEATH OR
TERMINATION OF EMPLOYMENT FOR ANY REASON, AS THE CASE MAY BE; (II) ANY
COMPENSATION PREVIOUSLY EARNED BUT DEFERRED BY EXECUTIVE (TOGETHER WITH ANY
INTEREST OR EARNINGS THEREON) THAT HAS NOT YET BEEN PAID AND THAT IS NOT
OTHERWISE TO BE PAID AT A LATER DATE PURSUANT TO ANY DEFERRED COMPENSATION
ARRANGEMENT OF THE COMPANY TO WHICH EXECUTIVE IS A PARTY, IF ANY; (III) OTHER
THAN IN THE EVENT OF EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON OR TERMINATION
BY THE COMPANY FOR CAUSE (EXCEPT AS REQUIRED BY APPLICABLE LAW), ANY PORTION OF
EXECUTIVE’S ACCRUED BUT UNPAID VACATION PAY THROUGH THE DATE OF DEATH OR
TERMINATION OF EMPLOYMENT; AND (IV) ANY REIMBURSEMENTS THAT EXECUTIVE IS
ENTITLED TO RECEIVE UNDER SECTION 3A(E)(I) OF THIS AGREEMENT.


 


(G)                                 OTHER BENEFITS.  UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT PRIOR TO EXPIRATION OF THE TERM, EXECUTIVE SHALL REMAIN
ENTITLED TO RECEIVE ANY VESTED BENEFITS OR AMOUNTS THAT EXECUTIVE IS OTHERWISE
ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY, PRACTICE OR PROGRAM OF, OR ANY OTHER
CONTRACT OR AGREEMENT WITH, THE COMPANY IN ACCORDANCE WITH THE TERMS THEREOF
(OTHER THAN ANY SUCH PLAN, POLICY, PRACTICE OR PROGRAM OF THE COMPANY THAT
PROVIDES BENEFITS IN THE NATURE OF SEVERANCE OR CONTINUATION PAY).


 


2.                                       CONFIDENTIAL INFORMATION;
NON-SOLICITATION; AND PROPRIETARY RIGHTS.


 


(A)                                 CONFIDENTIALITY.  EXECUTIVE ACKNOWLEDGES
THAT, WHILE EMPLOYED BY THE COMPANY, EXECUTIVE WILL OCCUPY A POSITION OF TRUST
AND CONFIDENCE.  THE COMPANY, ITS SUBSIDIARIES AND/OR AFFILIATES MAY PROVIDE
EXECUTIVE WITH “CONFIDENTIAL INFORMATION” AS REFERRED TO BELOW.  EXECUTIVE SHALL
NOT, EXCEPT IN CONNECTION WITH THE GOOD FAITH PERFORMANCE BY EXECUTIVE OF HIS
DUTIES HEREUNDER, AS REQUIRED BY APPLICABLE LAW OR IN CONNECTION WITH THE
ENFORCEMENT OF HIS RIGHTS UNDER THIS AGREEMENT, WITHOUT LIMITATION IN TIME,
COMMUNICATE, DIVULGE, DISSEMINATE, DISCLOSE TO OTHERS OR OTHERWISE USE, ANY
CONFIDENTIAL INFORMATION REGARDING THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES
AND/OR AFFILIATES.


 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to, or in the possession of, the
public (other than by Executive’s breach of the terms hereof) and that was
learned or developed by Executive in the course of employment by the Company or
any of its subsidiaries or affiliates, including (without limitation) any

 

7

--------------------------------------------------------------------------------


 

proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information.  Notwithstanding the
foregoing provisions, if Executive is required to disclose any such confidential
or proprietary information pursuant to applicable law or a subpoena or court
order, Executive shall promptly notify the Company of any such requirement so
that the Company may seek an appropriate protective order or other appropriate
remedy or waive compliance with the provisions hereof.  Executive shall
reasonably cooperate with the Company (at the Company’s sole expense) to obtain
such a protective order or other remedy.  If such order or other remedy is not
obtained prior to the time Executive is required to make the disclosure, or the
Company waives compliance with the provisions hereof, Executive shall be
permitted to disclose only that portion of the confidential or proprietary
information which he is advised by counsel that he is legally required to so
disclose.  Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage.  Executive agrees to deliver
or return to the Company, at the Company’s request at any time or upon
termination or expiration of Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates, other than Executive’s personal files that do not
contain Confidential Information and a copy of Executive’s rolodex.  As used in
this Agreement, “subsidiaries” and “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.  A company,
corporation, partnership, limited liability company, joint venture or other
entity (“Person”) shall be deemed to “control” another Person if such Person
owns, directly or indirectly, or controls the right to vote, more than 50% of
the equity of such other Person.

 


(B)                                NON-SOLICITATION OF EMPLOYEES.  EXECUTIVE
RECOGNIZES THAT HE MAY POSSESS CONFIDENTIAL INFORMATION ABOUT OTHER EMPLOYEES,
CONSULTANTS AND CONTRACTORS OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES
RELATING TO THEIR EDUCATION, EXPERIENCE, SKILLS, ABILITIES, COMPENSATION AND
BENEFITS, AND INTER-PERSONAL RELATIONSHIPS WITH SUPPLIERS TO AND CUSTOMERS OF
THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES.  EXECUTIVE RECOGNIZES THAT THE
INFORMATION HE POSSESSES ABOUT THESE OTHER EMPLOYEES, CONSULTANTS AND
CONTRACTORS IS NOT GENERALLY KNOWN, MAY BE OF SUBSTANTIAL VALUE TO THE COMPANY
AND ITS SUBSIDIARIES OR AFFILIATES IN DEVELOPING THEIR RESPECTIVE BUSINESSES AND
IN SECURING AND RETAINING CUSTOMERS, AND WILL BE ACQUIRED BY EXECUTIVE BECAUSE
OF EXECUTIVE’S BUSINESS POSITION WITH THE COMPANY.  EXECUTIVE AGREES THAT,
DURING THE EIGHTEEN (18) MONTH PERIOD FOLLOWING HIS TERMINATION OF EMPLOYMENT
WITH THE COMPANY FOR ANY REASON (THE “RESTRICTED PERIOD”), EXECUTIVE WILL NOT,
DIRECTLY OR INDIRECTLY, SOLICIT OR RECRUIT ANY EMPLOYEE OF (I) THE COMPANY
AND/OR (II) ITS SUBSIDIARIES AND/OR AFFILIATES WITH WHOM EXECUTIVE HAS HAD
DIRECT CONTACT DURING HIS EMPLOYMENT HEREUNDER, IN ALL CASES, FOR THE PURPOSE OF
BEING EMPLOYED BY EXECUTIVE OR BY ANY BUSINESS, INDIVIDUAL, PARTNERSHIP, FIRM,
CORPORATION OR OTHER ENTITY ON WHOSE BEHALF EXECUTIVE IS ACTING AS AN AGENT,
REPRESENTATIVE OR EMPLOYEE AND THAT EXECUTIVE WILL NOT CONVEY ANY SUCH
CONFIDENTIAL INFORMATION OR TRADE SECRETS ABOUT EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES TO ANY OTHER PERSON EXCEPT WITHIN THE SCOPE OF
EXECUTIVE’S DUTIES HEREUNDER.  NOTWITHSTANDING THE FOREGOING, EXECUTIVE IS NOT
PRECLUDED FROM SOLICITING ANY INDIVIDUAL WHO (I) RESPONDS TO ANY GENERAL PUBLIC
ADVERTISEMENT OR GENERAL SOLICITATION; (II) HAS BEEN TERMINATED BY THE COMPANY
PRIOR TO THE SOLICITATION; OR (III) WAS EXECUTIVE’S PERSONAL ASSISTANT OR
SECRETARY.


 


(C)                                 NON-SOLICITATION OF CUSTOMERS.  DURING THE
RESTRICTED PERIOD, EXECUTIVE SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE
COMPANY, SOLICIT, REQUEST OR INSTRUCT, DIRECTLY OR INDIRECTLY, ANY VENUE,
PROMOTER, TOURING ARTIST, TEAM, LEAGUE OR ANY OTHER PARTY, IN EACH CASE WITH
RESPECT TO WHICH THE COMPANY AND OR ANY OF ITS SUBSIDIARIES OR AFFILIATES
PROVIDED SUCH PARTY WITH SERVICES PURSUANT TO A CONTRACTUAL RELATIONSHIP DURING
THE LAST TWELVE (12) MONTHS OF THE TERM (COLLECTIVELY, THE “BUSINESS PARTNERS”)
TO USE THE SERVICES OF ANY COMPETITOR OF THE COMPANY IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO RESULT IN THE CESSATION OR A MATERIAL REDUCTION IN THE
AMOUNT OF BUSINESS BETWEEN THE BUSINESS PARTNERS AND THE COMPANY AND/OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES.  FOR THE AVOIDANCE OF DOUBT, EXECUTIVE MAY
SOLICIT BUSINESS PARTNERS DURING THE RESTRICTED PERIOD WITH RESPECT TO
TRANSACTIONS OR MATTERS THAT ARE NOT COMPETITIVE WITH THE BUSINESS OF THE
COMPANY AND/OR ANY OF ITS SUBSIDIARIES OR AFFILIATES WITHOUT BEING IN VIOLATION
OF THIS SECTION 2(C).

 

8

--------------------------------------------------------------------------------


 


(D)           PROPRIETARY RIGHTS; ASSIGNMENT.  ALL EMPLOYEE DEVELOPMENTS
(DEFINED BELOW) SHALL BE CONSIDERED WORKS MADE FOR HIRE BY EXECUTIVE FOR THE
COMPANY OR, AS APPLICABLE, ITS SUBSIDIARIES OR AFFILIATES, AND EXECUTIVE AGREES
THAT ALL RIGHTS OF ANY KIND IN ANY EMPLOYEE DEVELOPMENTS BELONG EXCLUSIVELY TO
THE COMPANY.  IN ORDER TO PERMIT THE COMPANY TO EXPLOIT SUCH EMPLOYEE
DEVELOPMENTS, EXECUTIVE SHALL PROMPTLY AND FULLY REPORT ALL SUCH EMPLOYEE
DEVELOPMENTS TO THE COMPANY.  EXCEPT IN FURTHERANCE OF HIS OBLIGATIONS AS AN
EMPLOYEE OF THE COMPANY, EXECUTIVE SHALL NOT USE OR REPRODUCE ANY PORTION OF ANY
RECORD ASSOCIATED WITH ANY EMPLOYEE DEVELOPMENT WITHOUT PRIOR WRITTEN CONSENT OF
THE COMPANY OR, AS APPLICABLE, ITS SUBSIDIARIES OR AFFILIATES.  EXECUTIVE AGREES
THAT IN THE EVENT ACTIONS OF EXECUTIVE ARE REQUIRED TO ENSURE THAT SUCH RIGHTS
BELONG TO THE COMPANY UNDER APPLICABLE LAWS, EXECUTIVE WILL COOPERATE AND TAKE
WHATEVER SUCH ACTIONS ARE REASONABLY REQUESTED BY THE COMPANY, WHETHER DURING OR
AFTER THE TERM, AND WITHOUT THE NEED FOR SEPARATE OR ADDITIONAL COMPENSATION. 
“EMPLOYEE DEVELOPMENTS” MEANS ANY IDEA, KNOW-HOW, DISCOVERY, INVENTION, DESIGN,
METHOD, TECHNIQUE, IMPROVEMENT, ENHANCEMENT, DEVELOPMENT, COMPUTER PROGRAM,
MACHINE, ALGORITHM OR OTHER WORK OF AUTHORSHIP, IN EACH CASE, (I) THAT
(A) CONCERNS OR RELATES TO THE ACTUAL OR ANTICIPATED BUSINESS, RESEARCH OR
DEVELOPMENT ACTIVITIES, OR OPERATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES, OR (B) RESULTS FROM OR IS SUGGESTED BY ANY UNDERTAKING ASSIGNED
TO EXECUTIVE OR WORK PERFORMED BY EXECUTIVE FOR OR ON BEHALF OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES, WHETHER CREATED ALONE OR WITH OTHERS,
DURING OR AFTER WORKING HOURS, OR (C) USES, INCORPORATES OR IS BASED ON COMPANY
EQUIPMENT, SUPPLIES, FACILITIES, TRADE SECRETS OR INVENTIONS OF ANY FORM OR
TYPE, AND (II) THAT IS DEVELOPED, CONCEIVED OR REDUCED TO PRACTICE DURING THE
PERIOD THAT EXECUTIVE IS EMPLOYED WITH THE COMPANY.  ALL CONFIDENTIAL
INFORMATION AND ALL EMPLOYEE DEVELOPMENTS ARE AND SHALL REMAIN THE SOLE PROPERTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.  EXECUTIVE SHALL
ACQUIRE NO PROPRIETARY INTEREST IN ANY CONFIDENTIAL INFORMATION OR EMPLOYEE
DEVELOPMENTS DEVELOPED OR ACQUIRED DURING THE TERM.  TO THE EXTENT EXECUTIVE
MAY, BY OPERATION OF LAW OR OTHERWISE, ACQUIRE ANY RIGHT, TITLE OR INTEREST IN
OR TO ANY CONFIDENTIAL INFORMATION OR EMPLOYEE DEVELOPMENT, EXECUTIVE HEREBY
ASSIGNS AND COVENANTS TO ASSIGN TO THE COMPANY ALL SUCH PROPRIETARY RIGHTS
WITHOUT THE NEED FOR A SEPARATE WRITING OR ADDITIONAL COMPENSATION.  EXECUTIVE
SHALL, BOTH DURING AND AFTER THE TERM, UPON THE COMPANY’S REQUEST, PROMPTLY
EXECUTE, ACKNOWLEDGE, AND DELIVER TO THE COMPANY ALL SUCH ASSIGNMENTS,
CONFIRMATIONS OF ASSIGNMENT, CERTIFICATES, AND INSTRUMENTS, AND SHALL PROMPTLY
PERFORM SUCH OTHER ACTS, AS THE COMPANY MAY FROM TIME TO TIME IN ITS DISCRETION
DEEM NECESSARY OR DESIRABLE TO EVIDENCE, ESTABLISH, MAINTAIN, PERFECT, ENFORCE
OR DEFEND THE COMPANY’S RIGHTS IN CONFIDENTIAL INFORMATION AND EMPLOYEE
DEVELOPMENTS.


 


(E)           COMPLIANCE WITH POLICIES AND PROCEDURES.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, EXECUTIVE SHALL ADHERE TO THE
POLICIES AND STANDARDS OF PROFESSIONALISM SET FORTH IN THE COMPANY’S POLICIES
AND PROCEDURES APPLICABLE TO ALL EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES
AND/OR AFFILIATES AS THEY MAY EXIST FROM TIME TO TIME.


 


(F)            SURVIVAL OF PROVISIONS.  THE OBLIGATIONS CONTAINED IN THIS
SECTION 2 SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 2, SURVIVE THE
TERMINATION OR EXPIRATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, AS
APPLICABLE, SHALL BE FULLY ENFORCEABLE THEREAFTER IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  IF IT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION
THAT ANY RESTRICTION IN THIS SECTION 2 IS EXCESSIVE IN DURATION OR SCOPE OR IS
UNREASONABLE OR UNENFORCEABLE UNDER APPLICABLE LAW, IT IS THE INTENTION OF THE
PARTIES THAT SUCH RESTRICTION MAY BE MODIFIED OR AMENDED BY THE COURT TO RENDER
IT ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


 

3.             TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the
entire agreement between the parties and, as of the Effective Date, terminates
and supersedes (i) any and all prior agreements and understandings (whether
written or oral) between the parties with respect to the subject matter of this
Agreement, and (ii) the Prior Employment Agreement.  Executive and the Company
acknowledge and agree that neither of them, nor anyone acting on either of their
behalf, has made to the other, and is not making to the other, and in executing
this Agreement, each of them has not relied upon, any representations, promises
or inducements of the other, except to the extent the same is expressly set
forth in this Agreement.

 

9

--------------------------------------------------------------------------------


 


4.             ASSIGNMENT; SUCCESSORS.  THIS AGREEMENT IS PERSONAL IN ITS NATURE
AND NONE OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF THE OTHER, ASSIGN
OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER; PROVIDED THAT
IN THE EVENT OF THE MERGER, CONSOLIDATION, TRANSFER, OR SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A “TRANSACTION”) WITH OR TO ANY
OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE PROVISIONS
HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSOR AND SUCH
SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES, COVENANTS, DUTIES, AND
OBLIGATIONS OF THE COMPANY HEREUNDER, AND IN THE EVENT OF ANY SUCH ASSIGNMENT OR
TRANSACTION, ALL REFERENCES HEREIN TO THE “COMPANY” SHALL REFER TO THE COMPANY’S
ASSIGNEE OR SUCCESSOR HEREUNDER.


 


5.             WITHHOLDING.  THE COMPANY SHALL MAKE SUCH DEDUCTIONS AND WITHHOLD
SUCH AMOUNTS FROM EACH PAYMENT AND BENEFIT MADE OR PROVIDED TO EXECUTIVE
HEREUNDER, AS MAY BE REQUIRED FROM TIME TO TIME BY APPLICABLE LAW, GOVERNMENTAL
REGULATION OR ORDER.


 


6.             HEADING REFERENCES.  SECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  REFERENCES TO “THIS AGREEMENT” OR
THE USE OF THE TERM “HEREOF” SHALL REFER TO THESE STANDARD TERMS AND CONDITIONS
AND THE EMPLOYMENT AGREEMENT ATTACHED HERETO, TAKEN AS A WHOLE.


 


7.             REMEDIES FOR BREACH.  EXECUTIVE EXPRESSLY AGREES AND UNDERSTANDS
THAT IN THE EVENT OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY
DURING THE TERM, THE COMPANY’S CONTRACTUAL OBLIGATIONS TO EXECUTIVE SHALL BE
FULFILLED THROUGH COMPLIANCE WITH ITS OBLIGATIONS UNDER SECTION 1 OF THE
STANDARD TERMS AND CONDITIONS.


 


EXECUTIVE EXPRESSLY AGREES AND UNDERSTANDS THAT THE REMEDY AT LAW FOR ANY BREACH
BY EXECUTIVE OF SECTION 2 OF THE STANDARD TERMS AND CONDITIONS MAY BE INADEQUATE
AND THAT DAMAGES FLOWING FROM SUCH BREACH ARE NOT USUALLY SUSCEPTIBLE TO BEING
MEASURED IN MONETARY TERMS.  ACCORDINGLY, IT IS ACKNOWLEDGED THAT, UPON
EXECUTIVE’S VIOLATION OF ANY PROVISION OF SUCH SECTION 2, THE COMPANY SHALL BE
ENTITLED TO SEEK FROM ANY COURT OF COMPETENT JURISDICTION IMMEDIATE INJUNCTIVE
RELIEF A TEMPORARY ORDER RESTRAINING ANY THREATENED OR FURTHER BREACH AS WELL AS
AN EQUITABLE ACCOUNTING OF ALL PROFITS OR BENEFITS ARISING OUT OF SUCH
VIOLATION.  NOTHING SHALL BE DEEMED TO LIMIT THE COMPANY’S REMEDIES AT LAW OR IN
EQUITY FOR ANY BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS AGREEMENT,
INCLUDING SECTION 2, WHICH MAY BE PURSUED BY OR AVAILABLE TO THE COMPANY.


 

8.             WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 


9.             SEVERABILITY.  IN THE EVENT THAT A COURT OF COMPETENT
JURISDICTION DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS IN VIOLATION OF
ANY LAW OR PUBLIC POLICY, ONLY THE PORTIONS OF THIS AGREEMENT THAT VIOLATE SUCH
LAW OR PUBLIC POLICY SHALL BE STRICKEN.  ALL PORTIONS OF THIS AGREEMENT THAT DO
NOT VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE IN FULL FORCE AND
EFFECT.  FURTHER, ANY COURT ORDER STRIKING ANY PORTION OF THIS AGREEMENT SHALL
MODIFY THE STRICKEN TERMS AS NARROWLY AS POSSIBLE TO GIVE AS MUCH EFFECT AS
POSSIBLE TO THE INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.


 


10.           INDEMNIFICATION .


 


WITHOUT LIMITING ANY OF EXECUTIVE’S RIGHTS TO INDEMNIFICATION UNDER THE
COMPANY’S BY-LAWS, ARTICLES OF INCORPORATION, APPLICABLE LAW OR OTHERWISE, THE
COMPANY SHALL INDEMNIFY, DEFEND AND HOLD EXECUTIVE HARMLESS FOR ANY CLAIMS,
COSTS, LIABILITIES, EXPENSES AND JUDGMENTS (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEY’S FEES AND COSTS) ARISING FROM, IN CONNECTION WITH OR AS A
RESULT OF ANY ACTS AND OMISSIONS IN EXECUTIVE’S CAPACITY AS AN OFFICER, DIRECTOR
AND/OR EMPLOYEE OF THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES TO THE MAXIMUM
EXTENT PERMITTED UNDER APPLICABLE LAW, INCLUDING THE ADVANCEMENT OF FEES, COSTS,
AND EXPENSES.  THIS SECTION 10 SHALL SURVIVE THE TERMINATION OR EXPIRATION OF
EXECUTIVE’S EMPLOYMENT AND THIS AGREEMENT.


 


10

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF RELEASE

 

11

--------------------------------------------------------------------------------


 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the “Agreement”) is entered into by and
between Ticketmaster L.L.C. for itself and all of its affiliated, parent,
related, and subsidiary companies, joint venturers and partnerships, as well as
their respective directors, officers, partners, employees, agents, attorneys,
successors, and assigns, past and present, and each of them, including, but not
limited to, Ticketmaster, a Delaware corporation (collectively “Ticketmaster”),
on the one hand, and Eric Korman, on behalf of himself and his agents,
representatives, heirs, executors, trustees, and assigns (collectively,
“Employee”), on the other hand.

 


AGREEMENTS


 

1.             Severance of Employment Relationship.  Employee and Ticketmaster
agree and acknowledge that Employee will cease to be employed by Ticketmaster
effective as of                                       , 20       (the
“Termination Date”).  Employee hereby confirms his/her agreement and
understanding that as of such Termination Date:  (a) Employee will have no
further continuing right to be employed by Ticketmaster; (b) Employee will no
longer hold himself/herself out as an employee of Ticketmaster; (c) Employee
will have received all compensation, expense reimbursement and other benefits to
which he/she is or may be entitled to receive as an employee of Ticketmaster
through the Termination Date, including but not limited to payment for all
accrued but unused vacation time; and (d) Employee will have returned to
Ticketmaster any and all documents, agreements, records, instruments, office
equipment, keys and other property of Ticketmaster (and copies thereof) that are
in his/her possession or under his/her control, if any.  Furthermore, Employee
understands and agrees that if he has been terminated for cause, any stock
options that had been granted to him will have been cancelled pursuant to the
terms of his stock option agreement.

 

2.             Release of Known and Unknown Claims.

 

(a)           In consideration of the payments to be made by Ticketmaster
pursuant to Section 1 of the Employment Agreement between Ticketmaster and the
Employee dated July 27, 2009 (the “Employment Agreement”), Employee irrevocably
and unconditionally releases and forever discharges Ticketmaster, as defined
above, as well its affiliated, parent, related, and subsidiary companies,
licensees, joint venturers and partnerships, as well as their respective
directors, officers, shareholders, partners, employees, agents, attorneys,
successors, and assigns, past and present, and each of them, from any and all
claims, demands, liabilities, suits or damages of any type or kind, whether in
law or in equity, known or unknown, suspected or unsuspected, arising from or in
any way related to Employee’s employment with Ticketmaster, and/or the severance
of such employment from Ticketmaster and/or any events regarding Employee’s
employment occurring prior to the execution of the Agreement, including without
limitation, all of those based on allegations of discrimination or harassment on
the basis race, color, sex, age, national origin, ancestry, religion,
disability, handicap, medical condition, marital status, sexual orientation or
any other bases protected by federal, state or local laws; any claim under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990, 29 U.S.C. § 621 et seq.; the Americans With Disabilities
Act, 42 U.S.C. § 12101, et seq.; the California Fair Employment & Housing Act,
California Government Code § 12900, et seq.; violation of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”); violation of the
Occupational Safety and Health Act or any other safety and/or health laws,
statutes or regulations; violation of the Employment Retirement Income Security
Act of 1974 (“ERISA”); or any contract, tort, wage and hour law, and/or any
federal, state or local fair employment practice or civil rights law, ordinance
or executive order, or any other wrongdoing or improper conduct whatsoever,
including but not limited to: any claims for violation of any state or federal
law or regulations; or for breach of contract (express or implied); breach of
the implied covenant of good faith and fair dealing; wrongful discharge;
retaliation; violation of public policy; sexual assault and/or battery; invasion
of privacy; misrepresentation;

 

12

--------------------------------------------------------------------------------


 

defamation; fraud; fraudulent inducement; or emotional distress; and any and all
other claims or torts whatsoever, all to the fullest extent permitted by law.

 

(b)           Except as provided in Section 1 of the Employment Agreement and
the obligations to Employee under Section 1 of the Employment Agreement,
Employee acknowledges and agrees that the Company has fully satisfied any and
all obligations owed to him arising out of his employment with the Company, and
no further sums are owed to him.  Employee understands and agrees that any
amounts payable under Section 1 of the Employment Agreement are not salary but
rather severance and thus, among other things, such payment will not be eligible
for 401(k) deductions or employer matching contributions and Ticketmaster may
withhold Federal and state taxes at the rates applicable to unearned income.

 

(c)           Nothing in this Section 2 shall be deemed to release
(i) Employee’s rights under the provisions of the Employment Agreement or award
agreements which are intended to survive termination of employment,
(ii) Employee’s rights, if any, to any vested benefits as of Employee’s last day
of employment with the Company, (iii) Employee’s rights to indemnification under
any indemnification agreement he has with the Company or under the Company’s
charter or bylaws, or to whatever coverage Employee may have under the Company’s
directors’ and officers’ insurance policy for acts and omissions when Employee
was an officer or director of the Company, (iv) any claim that cannot be waived
under applicable law, including any rights to workers’ compensation or
unemployment insurance, or (v) Employee’s rights as a stockholder.

 

3.                                       Waiver of California Civil Code
Section 1542.

 

(A)           IN EXECUTING THIS AGREEMENT, EMPLOYEE WAIVES AND RELINQUISHES ALL
RIGHTS AND BENEFITS AFFORDED BY CALIFORNIA CIVIL CODE SECTION 1542 AND DOES SO
UNDERSTANDING AND ACKNOWLEDGING THE SIGNIFICANCE AND CONSEQUENCES OF THE
SPECIFIC WAIVER OF SECTION 1542.  SECTION 1542 STATES AS FOLLOWS:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

(B)           THUS, NOTWITHSTANDING THE PROVISIONS OF SECTION 1542, EMPLOYEE
EXPRESSLY ACKNOWLEDGES THAT SECTION 2, ABOVE, IS ALSO INTENDED TO INCLUDE IN ITS
EFFECT, WITHOUT LIMITATION, ALL SUCH CLAIMS WHICH EMPLOYEE DOES NOT KNOW OR
SUSPECT TO EXIST AT THE TIME OF THE EXECUTION OF THIS AGREEMENT, AND THAT THIS
AGREEMENT CONTEMPLATES THE EXTINGUISHMENT OF THOSE CLAIMS.

 

(C)           EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE MAY LATER DISCOVER
FACTS DIFFERENT FROM OR IN ADDITION TO THOSE EMPLOYEE NOW KNOWS OR BELIEVES TO
BE TRUE IN ENTERING INTO THIS AGREEMENT. EMPLOYEE AGREES TO ASSUME THE RISK OF
THE POSSIBLE DISCOVERY OF ADDITIONAL OR DIFFERENT FACTS, INCLUDING FACTS WHICH
MAY HAVE BEEN CONCEALED OR HIDDEN, AND AGREES THAT THIS AGREEMENT SHALL REMAIN
EFFECTIVE REGARDLESS OF SUCH ADDITIONAL OR DIFFERENT FACTS.

 

4.             RIGHT OF ATTORNEY, TIME TO CONSIDER, REVOCATIONS. EMPLOYEE
ACKNOWLEDGES AND AGREES THAT EMPLOYEE WAS PROVIDED TWENTY-ONE (21) DAYS TO
CONSIDER THIS AGREEMENT AND TO CONSULT WITH COUNSEL AND HAVE THE OPPORTUNITY TO
RECEIVE INDEPENDENT LEGAL ADVICE WITH RESPECT TO THE MATTERS HEREINABOVE SET
FORTH AND THE ASSERTED RIGHTS ARISING OUT OF SAID MATTERS, AND HAS BEEN
ENCOURAGED TO DO SO.  TO THE EXTENT THAT EMPLOYEE HAS TAKEN LESS THAN TWENTY-ONE
(21) DAYS TO CONSIDER THIS

 

13

--------------------------------------------------------------------------------


 

AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD SUFFICIENT TIME TO
CONSIDER THE AGREEMENT AND TO CONSULT WITH COUNSEL AND THAT EMPLOYEE DID NOT
DESIRE OR NEED ADDITIONAL TIME.

 

THIS AGREEMENT IS REVOCABLE BY EMPLOYEE FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING EMPLOYEE’S EXECUTION OF THIS AGREEMENT.  THE REVOCATION MUST BE IN
WRITING, MUST SPECIFICALLY REVOKE THIS AGREEMENT, AND MUST BE DIRECTED TO THE
GENERAL COUNSEL OF TICKETMASTER AT FACSIMILE NUMBER (310) 360-3373.

 

5.             Warranties.  Employee specifically represents that he/she has no
pending complaints or charges against Ticketmaster with any state or federal
court or any local, state or federal agency, division or department, based on
any events occurring prior to the date of execution of this Agreement.  Employee
further represents that he/she will not in the future file, participate in,
instigate or encourage the filing of any lawsuit by any party in any state or
federal court or any proceeding before any local, state or federal agency,
department or division, claiming that Ticketmaster has violated any local, state
or federal laws, statutes, ordinances or regulations based upon events occurring
prior to the date of the execution of this Agreement.

 

6.             Non-Disclosure of this Agreement.  Employee agrees that this
Agreement is confidential and Employee will not disclose the existence of this
Agreement or any of the terms of this Agreement to any person or entity, except:
(1) to Employee’s attorneys, accountants or any governmental taxing authority on
a need to know basis only; or (2) in response to an order or subpoena issued by
a court or government agency; provided, however, that notice of receipt of such
judicial order, inquiry or subpoena shall be communicated via facsimile within
72 hours to the General Counsel for Ticketmaster, at (310) 360-3373 so that
Ticketmaster will have the opportunity to intervene to assert whatever rights it
has to nondisclosure prior to Employee’s response to the order, inquiry or
subpoena.  Employee further agrees to inform any such attorneys, accountants and
governmental authorities or agencies about this confidentiality provision and
that they will agree to be bound by it.

 

7.             Knowing and Voluntary.  The parties acknowledge and represent
that they have carefully read and fully understand all of the terms and
conditions set forth in this Agreement.  The parties further acknowledge and
represent that they enter into this Agreement freely, knowingly and without
coercion and based on their own judgment and not in reliance upon any
representation or promises made by any party or its attorneys to any other
party.

 

8.             Non Disparagement.           Employee agrees not to make any
negative, disparaging, detrimental or derogatory comments to any third party
about Ticketmaster or about its businesses, employees, executives, agents or
representatives at any time whatsoever.  Employee further agrees not to make any
statements that would adversely affect Ticketmaster’s business reputation.

 

9.             Attorneys’ Fees.  Should any party institute any action or
proceeding to enforce, interpret or apply any provision of this Agreement, or
any released claims, the parties agree that the prevailing party shall be
entitled to reimbursement by the losing party of all costs and expenses,
including, but not limited to, all of its attorneys’ fees.

 

10.           Governing Law.  This Agreement shall be construed and governed by
the laws of the State of California, without giving effect to its conflict of
laws provisions.

 

11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.

 

12.           Severability.  If any provision of this Agreement is deemed to be
illegal, invalid, or unenforceable, the legality, validity and enforceability of
the remaining parts shall not be affected.

 

14

--------------------------------------------------------------------------------


 

13.           Entire Agreement.  This Agreement, together with the Employment
Agreement dated as of July 27, 2009 and any equity award agreements between
Employee and the Company (or its predecessors) contain all of the terms and
conditions agreed upon by the parties regarding the subject matter of this
Agreement.  Any prior agreements, promises, negotiations, or representations,
either oral or written, by either the parties hereto or their attorneys,
relating to the subject matter of this Agreement not expressly set forth in this
Agreement are of no force or effect. No modifications of this Agreement can be
made except in writing signed by Employee and an authorized representative of
Ticketmaster.

 

14.           Denial of Liability.  Employee expressly recognizes that this
Agreement shall not in any way be construed as an admission by Ticketmaster of
any unlawful or wrongful acts whatsoever.  Ticketmaster expressly denies any
breach of any contracts, policies or procedures, or a violation of any state or
federal law or regulation.

 

15.           Waiver.  No waiver by any party of any breach of any term or
provision of this Agreement shall be a waiver of any preceding, concurrent or
succeeding breach of this Agreement or of any other term or provision of this
Agreement.  No waiver shall be binding on the part of, or on behalf of, any
other party entering into this Agreement.

 

16.           Ambiguities.  Both parties have participated in the negotiation of
this Agreement and, thus, it is understood and agreed that the general rule that
ambiguities are to be construed against the drafter shall not apply to this
Agreement.  In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

 

THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT.  THE PARTIES HAVE HAD
THE OPPORTUNITY TO HAVE THE CONTENTS OF THIS AGREEMENT FULLY EXPLAINED TO THEM
BY THEIR ATTORNEYS.  THE SIGNATORIES FULLY UNDERSTAND THE FINAL AND BINDING
EFFECT OF THIS AGREEMENT.  THE ONLY PROMISES MADE TO ANY SIGNATORY ABOUT THIS
AGREEMENT, AND TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS AGREEMENT.  THE
SIGNATORIES ARE SIGNING THIS AGREEMENT VOLUNTARILY.

 


PLEASE READ CAREFULLY


 

THIS SETTLEMENT AND RELEASE AGREEMENT

INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Release on the dates set forth below.

 

DATED:                     ,     

 

 

 

 

 

 

 

 

 

TICKETMASTER L.L.C.

 

 

 

 

 

DATED:                     ,     

By:

 

 

 

15

--------------------------------------------------------------------------------